--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT


This  Share Purchase Agreement (the "Agreement") is effective as of March 22,
2018 (the "Effective Date"),
BETWEEN:
Sotirios Leontaritis residing at 98 Aiantos St., 17563, Paleo Faliro, Athens,
Greece, holder of Greek Identity Card No. AI 781694, issued on 08/08/2012 by
P.D. Par.Astros (hereinafter referred as the "Vendor"),
AND:
Maschari LTD, with its registered offices at 30 Kosta Antoniadi st., Office 201,
2nd floor, Strovolos, 2040, Nicosia, Cyprus, Reg. No HE380385 (hereinafter
referred as the "Purchaser"),
WHEREAS the Vendor represents that he is the legal and beneficial owner of
certain restricted common shares of HCi Viocare (the "Corporation"), a publicly
traded corporation with its shares listed for trading on the OTCQB market in the
United States of America;


WHEREAS the Vendor wishes to sell and transfer to the Purchaser certain
restricted common shares of the Corporation and the Purchaser agrees to purchase
and accept the transfer of the shares;


WHEREAS the parties hereto agree that the purchase price per share has been
mutually agreed as fair market value;

NOW THEREFORE, IT IS AGREED AS FOLLOWS:




1. SHARES SOLD AND PURCHASE PRICE



1.1
Subject to the terms and conditions set forth in this Agreement, the Vendor
hereby sells one hundred forty two million seven hundred and ten thousand five
hundred and sixty two (142,710,562) of his restricted common shares ("the Common
Shares") to the Purchaser at a purchase price of Six Cents  ($0.06) per share,
in the currency of the United States of America.




1.2
The aggregate purchase price for the Common Shares is Eight Million Five Hundred
Sixty Two Thousand Six Hundred Thirty Three Dollars and Seventy Two Cents (USD
$8,562,633.72) (the "Purchase Price"), payable as set forth as Article 2 hereof.


 
2. DELIVERY OF SHARES AND PAYMENT OF THE PURCHASE PRICE



2.1
The Purchaser acknowledges that the Vendor has thirty (30) days to deliver the
relevant share certificates representing the Common Shares of the Vendor.



2.2      The Vendor will receive in exchange a Promissory Note (the "Note"),
dated March 22, 2018, Eight Million Five Hundred Sixty Two Thousand Six Hundred
Thirty Three Dollars and Seventy Two Cents (USD $8,562,633.72) signed by the
Purchaser, which note shall come due on March 22, 2021.


1

--------------------------------------------------------------------------------

3.          COLLATERAL


3.1     The Common Shares represented herein shall remain in the possession of
the Purchaser and completely unencumbered until such time as the Note is paid in
full, or the parties hereto agree by written addendum hereto, to the release of
shares on a pro-rata basis in such amounts as may equal installment payments
received.


3.2        In the event of any reverse split, forward split, cancelation or
class conversion, as may occur in the normal course, which impacts the Common
Shares, it is agreed by the parties hereto that such replacement shares,
regardless of class and number, will continue to remain in escrow and may not be
sold until paid in full and/or the parties have agreed to their release on a
pro-rata basis for consideration received.


4.          BREACH


4.1       In the event that the Purchaser defaults on the obligation to pay the
Purchase Price, according to the terms and conditions set hereof and the
Promissory Note:


             4.1.1 the Vendor has the right to cancel this Agreement;


             4.1.2 the Purchaser loses the shares pledged and shall deliver
ownership and possession to the Vendor at the Purchaser's expense.




5. VENDOR'S REPRESENTATIONS AND WARRANTIES


5.1 The Vendor represents and warrants to the Purchaser that:


5.1.1
The Corporation is incorporated under the laws of Nevada and is duly organized
and validly existing thereunder;


5.1.2
the Common Shares have been duly issued, are outstanding as fully paid and
non-assessable;


5.1.3
the sale and delivery of the Shares as provided for in this Agreement shall not
conflict with or result in or cause the occurrence of an event or condition
which, immediately or after notice or lapse of time or both, constitutes a
breach of or default under the Corporation's articles or by-laws or under any
agreement, instrument, order, judgment or decree to which the Vendor or the
Corporation is subject; and


5.1.4
this Agreement constitutes a valid and binding obligation of the Vendor
enforceable against the Vendor in accordance with its terms, provided that
enforcement may be limited by bankruptcy, insolvency, liquidation,
reorganization, reconstruction and other similar laws generally affecting
enforceability of creditors' rights.





6. PURCHASER'S REPRESENTATIONS AND WARRANTIES


6.1 The Purchaser represents and warrants to the Vendor that:



6.1.1
the Purchaser is a corporation incorporated under the laws of Cyprus and is duly
organized and validly existing thereunder;




6.1.2
all necessary corporate action and proceedings have been taken to permit the
execution of this Agreement;




6.1.3
the aforementioned actions do not conflict with or result in or cause the
occurrence of an event or condition which, immediately or after notice or lapse
of time or both constitutes a breach of or default under the articles or by-laws
of the Purchaser or under any agreement, instrument, order, judgment or decree
to which the Purchaser is subject;




6.1.4
the Common Shares have been validly allotted and issued and are registered in
the name of the Vendor;



6.1.5
this Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms, provided that enforcement
may be limited by bankruptcy, insolvency, liquidation, reorganization,
reconstruction and other similar laws generally affecting enforceability of
creditors' rights; and



6.1.6    upon execution of this Agreement the Purchaser acknowledges it will
become an affiliate of the Corporation, and will be subject to all the
applicable rules for control persons.


2

--------------------------------------------------------------------------------



7. MISCELLANEOUS



7.1
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, legatees, executors, legal representatives,
successors and assigns.




7.2
This Agreement contains the entire agreement between the parties with respect to
the transactions contemplate herein and supersedes all prior written or oral
negotiations, agreements and understandings, if any.




7.3
The representations and warranties set forth in Articles 5 and 6 hereof shall
survive the purchase and sale of the Common Shares hereunder.




7.4
Each of the parties hereto covenants and agrees that it will from time to time
hereafter execute and deliver such additional documents and instruments and do
such acts and things as may be reasonably necessary fully and effectually to
sell, assign and transfer the Common Shares to the Purchaser pursuant to this
Agreement and to otherwise carry out the intent and purpose of this Agreement.



7.5       This Agreement may not be amended or modified except by an instrument
in writing signed on behalf of each of the Parties hereto.


7.6       The headings in this Agreement are for reference purposes only, and
shall not in any way affect the meaning or interpretation of this Agreement.


7.7        No Party to this Agreement may assign any of its rights and
obligations under this Agreement without the prior written consent of the other
party hereto; provided, however, either party may assign its rights and
obligations; provided, further, that, no such assignment shall relieve the
assigning party of any of its obligations hereunder.



7.8
This Agreement shall be governed by and construed in accordance with the laws of
Cyprus. The courts of Cyprus shall have exclusive jurisdiction with respect to
any matter arising hereunder or related hereto.



7.9     In the event that any of the clauses of this agreement are found to be
invalid, unlawful or unenforceable, such clause(s) will be severable from the
remaining clauses of this agreement, which will continue to be valid and
enforceable. If any invalid clause is capable of amendment to render it valid
and enforceable to achieve the same objective as the invalid clause, the parties
agree to negotiate an amendment to remove the invalidity.



7.10
All notices, requests, demands and other communications in connection herewith
shall be in writing with specific reference to this Agreement and shall be
deemed to have been duly delivered when




(a)
personally delivered to a responsible officer of such party; or




(b)
except during a period of strike, lockout or other postal disruption, sent by
registered mail, postage prepaid; or



(c)
      sent by telex, telegraph, fax or other form of recorded communication,
charges prepaid, confirmed by prepaid registered mail;

as follows:



7.10.1
If to the Vendor:

Sotirios Leontaritis
98 Aiantos St.,
17563, Paleo Faliro, Athens, Greece
Tel: 00306981144430
Email: leosot@yahoo.com



7.10.2
If to the Purchaser:

Maschari LTD
Contact – Constantinos Zertalis
30 Kosta Antoniadi st., Office 201, 2nd floor,
Strovolos, 2040, Nicosia, Cyprus
Tel: 0035796555541
Email: caz@zertalis.com


or such other address as either party may from time to time specify by notice to
be given to the other party for such purpose in writing at least 10 days in
advance.

7.11      This Agreement was drafted in two (2) originals, and, once signed as
follows, each party received one (1) original.
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
Athens, Greece on the date indicated above.
 
FIRST PARTY
 
SECOND PARTY
    Maschari LTD
 
 
 
/s/Sotirios Leontaritis 
 
/s/Constantinos Zertalis
Sotirios Leontaritis
 
Director
     




ACKNOWLEDGED AND ACCEPTED
 
/s/Nikolaos Kardaras
HCI VIOCARE
By: Nikolaos Kardaras
Title:Director


4

--------------------------------------------------------------------------------


ADDENDUM TO SHARE PURCSHASE AGREEMENT


This ADDENDUM TO SHARE PURCHASE AGREEMENT (the "Addendum") dated as of March 30,
2018 (the "Effective Date"), amends the Share Purchase Agreement dated March 22,
2018 and is made by and between:
Sotirios Leontaritis residing at 98 Aiantos St., 17563, Paleo Faliro, Athens,
Greece, holder of Greek Identity Card No. AI 781694, issued on 08/08/2012 by
P.D. Par.Astros (hereinafter referred as the "Vendor"), shareholder of HCi
Viocare (the "Corporation"), a publicly traded corporation with its shares
listed for trading on the OCTCQB market in the United States of America; and
Maschari LTD, with its registered offices at 30 Kosta Antoniadi st., Office 201,
2nd floor, Strovolos, 2040, Nicosia, Cyprus, Reg. No HE380385 (hereinafter
referred as the "Purchaser"),
all of whom may be collectively referred to herein as the "Parties" or
individually as a "Party".
WHEREAS, on March 22, 2018, the Parties executed and delivered a Share Purchase
Agreement (the "Agreement") whereby the Vendor is to sell and transfer one
hundred forty two million seven hundred and ten thousand five hundred and sixty
two (142,710,562) of his restricted common shares ("the Common Shares") to the
Purchaser at a purchase price of  six cents (USD $0.06) per share and at the
total purchase price of Eight Million Five Hundred Sixty Two Thousand Six
Hundred Thirty Three Dollars and Seventy Two Cents (USD $8,562,633.72) (the
"Purchase Price");
WHEREAS, the Parties desire to modify certain of the terms and covenants set
forth in the Agreement and have agreed to make the following amendments to the
Agreement so that the amount of shares of the common stock sold and transferred
to the Purchaser is amended and the Purchase Price is amended accordingly.
Notwithstanding anything contained in the Agreement to the contrary, the
provisions set forth below will be deemed to be a part of the Agreement and
shall supersede any contrary provision in the Agreement. All references in the
Agreement and in this Addendum shall be construed to mean the Agreement as
amended and supplemented by this Addendum. Any inconsistency between the
Agreement and this Addendum shall be resolved in favor of the provisions of this
Addendum.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, for other good and valuable consideration, the receipt of
which is hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:
1.
Defined Terms: All defined and capitalized terms used in this Addendum, unless
specifically defined in this Addendum, shall have the same meaning as such terms
have in the Agreement.

2.
Modification of the Agreement:

2.1.
Section 1.1. of the Agreement is hereby amended to read in its entirety: Subject
to the terms and conditions set forth in this Agreement, the Vendor hereby sells
one hundred twenty two million seven hundred and ten thousand five hundred and
sixty two (122,710,562) of his restricted common shares ("the Common Shares") to
the Purchaser at a purchase price of Six Cents ($0.06) per share, in the
currency of the United States of America.

5

--------------------------------------------------------------------------------

2.2.
 Section 1.2. of the Agreement is hereby amended to provide that the Common
Shares shall be purchased at the New Purchase Price and is to read in its
entirety:  The aggregate purchase price for the Common Shares is Seven Million
Three Hundred Sixty Two Thousand Six Hundred Thirty Three Dollars and Seventy
Two Cents (USD $7,362,633.72) (the "Purchase Price"), payable as set forth as
Article 2 hereof.

2.3.
 Section 2.2 of the Agreement is hereby amended to read in its entirety: The
Vendor will receive in exchange a Promissory Note (the "Note"), dated March 30,
2018, for Seven Million Three Hundred Sixty Two Thousand Six Hundred Thirty
Three Dollars and Seventy Two Cents (USD $7,362,633.72) signed by the Purchaser,
which note shall come due on March 29, 2021.

3.
Effect to Amendment: Except as expressly modified in this Addendum, all terms,
conditions and covenants set forth in the Agreement shall remain in full force
and effect among the parties.

4.
Amendment: This Addendum may be amended, supplemented or modified only by a
written instrument duly executed by or on behalf of each party hereto.

5.
Governing Law: This Addendum shall be governed by and construed in accordance
with the laws of Cyprus. The courts of Cyprus shall have exclusive jurisdiction
with respect to any matter arising hereunder or related hereto.

6.
Counterparts:  This Addendum may be executed in any number of counterparts, each
of which shall be an original, but all of which together, shall constitute one
instrument. A facsimile or other electronic transmission of this signed Addendum
shall be legal and binding on all parties hereto.

IN WITNESS WHEREOF, the Parties hereto have executed this Addendum as of the
date first written above.
 
FIRST PARTY
 
SECOND PARTY
    Maschari LTD
 
 
 
/s/Sotirios Leontaritis 
 
/s/Constantinos Zertalis
Sotirios Leontaritis
 
Director
     



 
ACKNOWLEDGED AND ACCEPTED
 
/s/Nikolaos Kardaras
HCI VIOCARE
By: Nikolaos Kardaras
Title:Director


6